January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          KEN HOAGLAND, Appellant

NO. 14-11-01074-CV                          V.

  BILL BUTCHER, KARI BUTCHER, BUTCHER & BUTCHER, AND OCTV
                    PARTNERS, LLC, Appellees
                ________________________________



      This cause, an appeal from the judgment in favor of appellees, Bill Butcher,
Kari Butcher, Butcher & Butcher, and OCTV Partners, LLC, signed October 7,
2011, was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We order appellees, Bill Butcher, Kari Butcher, Butcher & Butcher, and
OCTV Partners, LLC, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.